Citation Nr: 1008770	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-21 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1957 to November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In a March 2006 decision, the Board granted the Veteran's 
claim of entitlement to a TDIU.  In the above-mentioned 
November 2006 rating decision, the RO implemented the Board's 
decision and established an effective date of December 22, 
2004.  The Veteran disagreed with the assigned effective 
date.  Subsequently, the RO issued a supplemental rating 
decision that established an effective date of September 23, 
2002.  The Veteran continued to express disagreement with 
this date.  He perfected his appeal with the timely 
submission of his substantive appeal in March 2008. 

In an April 2009 decision, the Board denied the Veteran's 
claim.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
matter was pending before the Court, in November 2009, the 
Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the 
Joint Motion, the parties indicated that a remand was 
necessary "because the Board did not provide an adequate 
statement of the reasons or bases regarding its statement 
that there were no communications before June 2004 that 
'expressly or impliedly raised the issue of TDIU' in light of 
the statements that [the Veteran] made at the May 24, 1990 
hearing."  See the November 2009 Joint Motion at page 4. 

In a December 2009 order, the Court vacated the Board's April 
2009 decision and remanded the matter for readjudication in 
light of the Joint Motion. 



Hearing request

The Veteran was scheduled to appear for a Board hearing in 
September 2008.  He failed to report for this hearing.  The 
Veteran has provided no explanation for his failure to report 
and has not since requested that the hearing be rescheduled.  
His hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).

Issue not on appeal

In the above-mentioned April 2009 decision, the Board also 
denied the Veteran's claims of entitlement to an earlier 
effective date for the assignment of a compensable evaluation 
for radiculopathy of the right and left lower extremity (two 
separate issues).  Based on the request of the parties in the 
November 2009 Joint Motion, these issues were dismissed by 
the Court's December 2009 Order and are no longer in 
appellate status.


FINDINGS OF FACT

1.  The Veteran filed an informal claim of entitlement to 
TDIU on May 24, 1990. 

2.  The Veteran's May 1990 TDIU claim was implicitly denied 
in the Hearing Officer's May 1990 decision and the RO's July 
1991 rating decision. 

3.  The Veteran filed an informal claim of entitlement to 
TDIU on June 15, 2004.

4.  As of September 23, 2002, the Veteran's combined 
disability evaluation was 60 percent, with all disabilities 
arising from a common etiology.





CONCLUSION OF LAW

An effective date earlier than September 23, 2002 cannot be 
established for an increased disability rating for the 
Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Veteran 
was informed of VA's duty to assist in a letter dated July 
12, 2007 letter, whereby he was advised of the provisions of 
the VCAA.  

While the Board acknowledges that the above-mentioned July 
2007 notice letter did not address the issue of entitlement 
to an earlier effective date for TDIU, the Court has held 
that a veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide him with VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  Such is the case 
here.  No additional development could alter the evidentiary 
or procedural posture of this case.  In the absence of 
potential additional evidence, no notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the Veteran has been represented by an attorney in this 
matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [holding that an appellant's representation by counsel 
"is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"].  The Veteran and his attorney have not indicated 
there is any outstanding evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of the Veteran's earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  There is 
no suggestion in the record or in communications from the 
Veteran or his attorney that any additional relevant evidence 
exists.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  His failure to appear for a scheduled video 
teleconference with a Veterans Law Judge, and his subsequent 
failure to reschedule, is being treated as a withdrawal, as 
detailed in the Introduction.  See 38 C.F.R. § 20.704(d) 
(2009).  

In short, the Board believes that the issue on appeal was 
properly developed for appellate purposes.  Further 
development would be a useless exercise.  Accordingly, the 
Board will proceed to a decision on the merits.

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a  
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).




A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

The November 2009 Joint Motion

As discussed in the Introduction, the issue of entitlement to 
an effective date earlier than September 23, 2002 for the 
grant of TDIU was the subject of a Court remand dated 
December 2, 2009.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claim of 
entitlement to an earlier effective date has been undertaken 
with that obligation in mind.

The November 2009 Joint Motion, as adopted by the Court's 
December 2009 Order, stated that "the Board did not provide 
an adequate statement of reasons or bases regarding its 
statement that there were no communications before June 2004 
'that expressly or impliedly raised the issue of TDIU' in 
light of the statements that [the Veteran] made at the May 
24, 1990 VA hearing."  The Joint Motion did not identify any 
other errors with the Board's now vacated April 2009 
decision. 

Analysis

As was noted in the Introduction, an effective date of 
September 23, 2002 was established for TDIU by the RO in 
January 2008.  The RO indicated that the September 23, 2002 
effective date was established as this was the first date 
that the Veteran was found to meet the schedular requirements 
for consideration of TDIU.  

Date of claim

In the November 2009 Joint Motion, the parties observed that 
the Veteran testified in May 1990 that he had not worked 
since 1982, in part, due to problems with his service-
connected spine.  See the Joint Motion, pages 3-4, citing the 
May 1990 transcript, pages 4-5.  The Board was instructed to 
provide additional reasons and bases for its conclusion that 
there were no communications before June 2004 that raised the 
issue of entitlement to TDIU in light of this testimony. 

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

With respect to Roberson element (1), at the time of the 
Veteran's testimony, the record already contained evidence of 
a current disability.  Moreover, the Veteran's testimony 
provided additional evidence of his service-connected spine 
disabilities.  Roberson element (1) has therefore been met. 

At the time of the May 1990 hearing, the Veteran had already 
filed a claim seeking the highest rating possible for his 
service-connected spine.  Roberson element (2) has therefore 
been satisfied. 

With respect to Roberson element (3), as noted in the Joint 
Motion, the Veteran's May 1990 testimony clearly discusses 
the employment problems that have resulted, in part, from his 
service-connected spine disability.  Accordingly, element (3) 
and therefore all Roberson elements have been met.  The 
Veteran's May 1990 testimony satisfies the criteria for an 
informal claim for TDIU. 

As discussed immediately above, the Board's April 2009 
decision erroneously found that the Veteran had not expressly 
or impliedly raised the issue of TDIU prior to June 2004.  
Nevertheless, the Board's now vacated decision continued to 
state that even if the Veteran had raised such a claim, any 
such pending claim would have been implicitly denied by the 
RO.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide in the 
alternative].  The November 2009 Joint Motion did not 
identify any errors with the Board's previous implicit denial 
discussion.  The Board will revisit the concept of implicit 
denials immediately below. 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and 
in Ingram v. Nicholson, 21 Vet.App. 232 (2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Veterans Claims Court recognized the existence of an 
implicit denial rule.  The "implicit denial" rule provides 
that, in certain circumstances, a claim for benefits will be 
deemed to have been denied, and thus finally adjudicated, 
even if VA did not expressly address that claim in its 
decision. See Deshotel, supra.  When a RO decision 
"discusses a claim in terms sufficient to put the claimant 
on notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim." Ingram, 21 Vet. App., at 255.  The key question in 
the implicit denial inquiry is whether it would be clear to a 
reasonable person that VA's action that expressly refers to 
one claim is intended to dispose of others as well.  Adams v. 
Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In discussing whether adequate notice of an implicit denial 
was provided to a Veteran, the Court observed that: 

[i]t is reasonable to say that an appellant who 
receives a disability rating that is less than 100% 
has notice of how his conditions have been rated 
and has the opportunity appeal the rating decision.  
Even if he does not have a clear understanding of 
TDIU, he does have a clear statement of which 
disability is being rated and the fact that 
Secretary has declared it to be less than 100% 
disabling.  Hence, an appellant's ignorance of a 
particular reason for the denial of a total 
disability rating does not preclude him from 
understanding that an appealable decision has been 
made concerning his claims. 

Ingram at 248.  The Board finds the Court's discussion to be 
highly instructive to the present case.  

Following the Veteran's May 1990 hearing, the hearing officer 
that presided over the Veteran's hearing issued a decision 
which discussed the Veteran's lack of employment and denied 
his increased rating claims.  Furthermore, the RO issued a 
rating decision in July 1991 which also referenced the 
Veteran's employment history and denied his increased rating 
claims. 

In this case, the Board finds that a reasonable person would 
have known that the adjudicator intended to dispose of the 
Veteran's TDIU claim as both the May 1990 and July 1991 
decisions adjudicated the issue of entitlement to an 
increased rating for the Veteran's spine disability and 
referenced his employment.  The fact that the Veteran was not 
awarded a 100 percent disability rating is sufficient to put 
him on notice that his TDIU claim has been denied.  See 
Ingram, supra.

The Board concludes that the Veteran's TDIU claim was 
implicitly denied when the RO denied his increased rating 
claims in May 1990 and July 1991.  As noted in Deshotel, the 
Veteran could have indicated disagreement with the implied 
denial of his TDIU claim or he could have raised a CUE 
challenge.  He has done neither.  

Having determined that the Veteran's May 1990 implied claim 
was finally denied, the Board must look to see if there are 
any other claims for TDIU that were filed after the June 1991 
denial.  No such claim has been identified by the Veteran or 
his attorney.  Indeed, as noted in the Board's April 2009 
decision, in a June 15, 2004 letter, the Veteran's attorney 
indicated that the issue of entitlement to TDIU was on appeal 
before the Board.  This appears to be the first time that 
TDIU was specifically mentioned in the record.  The Veteran's 
attorney did not explain how or why the issue was purportedly 
in appellate status.  

Having determined that the Veteran's previous informal claim 
of entitlement to TDIU was implicitly denied and the Veteran 
had not filed a timely notice of disagreement, the June 2004 
letter is the earliest TDIU claim.  Since TDIU has been 
granted effective from September 23, 2002, more than a year 
prior to that claim, there is clearly no basis for assigning 
an earlier effective date under 38 C.F.R. § 3.400(o).  

Factually ascertainable

As was discussed above, applicable law provides that the 
effective date of an award of increased disability 
compensation (which as noted above includes TDIU, 
see Hurd) is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o).  

In this case, the RO established an effective date for TDIU 
of September 23, 2002.  This date is before the one-year 
look-back period in 38 C.F.R. § 3.400(o).  Regardless of what 
the medical evidence of record may show as to prior 
unemployability, an effective date cannot be established more 
than one year prior to the date of claim, or before June 15, 
2003.  

For these reasons, an effective date for TDIU earlier than 
the currently assigned September 23, 2002 is not warranted.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than September 23, 
2002 for an award of a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


